START, C. J.
Petition by certain creditors of the insolvents to be permitted to share in the distribution of their estate without filing releases, as provided in G-. S. 1894, § 4249. The trial court, upon the hearing of the petition, made its order permitting the creditors of the insolvents to share in the distribution of the estate without filing-releases of their respective claims, on the ground that the insolvents gave a preference contrary to law, and had not kept books of account or records from which their true financial condition could be ascertained. From this order they appealed.
1. The respondents made a motion to dismiss the appeal, upon the ground that no appeal lies from the order. The order was made on the merits, and is a final one, in a special .proceeding, affecting a substantial right, and is appealable. G-. S. 1894, § 4247; In re Harrison, 46 Minn. 331, 48 N. W. 1132.
2. If either one of the grounds upon which the trial court based its conclusion of law and order are supported by the findings of fact and evidence, the order must be affirmed. Conceding, without so deciding, that the finding as to the giving of a preference is insufficient, it is clear from the evidence and findings of fact that the order must-be affirmed upon the ground that the insolvents did not keep books of account or records of their business transactions, as required by section 4249.'
The question of what are sufficient books of account, within the meaning- of this statute, must depend upon the facts of each partic*429ular case, and especially upon the nature and volume of the business of which they purport to be a record. What would be sufficient in one case would be insufficient in another; hence no uniform rule can be laid down. No particular form or system is required, but we are of the opinion that a person who is conducting a business requiring the keeping of books of account or records thereof must, to comply with the statute, so keep them as to show his financial standing, and furnish the means of ascertaining with reasonable certainty what he has done with his property. If they meet this requirement, they are sufficient, however crude they may be. Tested by this rule, the evidence in this case amply supports the finding of the trial court that the books kept by the insolvents were insufficient to comply with the statute. The evidence shows that the insolvents were merchants, having a main store in the city of Minneapolis, and a branch store at Wahpeton, North Dakota, for a time, and afterwards at North Minneapolis; that no cash book was kept at any of the stores, and no inventories of the goods sent from the main store to the branch stores were made; and that no separate account of the cash received from the branch stores was kept; and that their sales and expense accounts were incomplete in substantial particulars.
Order affirmed.